     Case 2:18-cv-01219-APG-VCF Document 47 Filed 12/22/20 Page 1 of 2




     FARHAN R. NAQVI
 1
     Nevada Bar No. 8589
 2   PAUL G. ALBRIGHT
     Nevada Bar No. 14159
 3   NAQVI INJURY LAW
     9500 W Flamingo Road, Suite 104
 4   Las Vegas, Nevada 89147
 5   Telephone: (702) 553-1000
     Facsimile: (702) 553-1002
 6   naqvi@naqvilaw.com
     paul@naqvilaw.com
 7   Attorneys for Plaintiff
 8
                               UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
       LILIA JARRELL, individually,                   Case No.: 2:18-cv-01219-APG-VCF
11
12                           Plaintiff,               STIPULATION AND ORDER TO
                                                      EXTEND TIME FOR PLAINTIFF TO
13     vs.                                            RESPOND TO DEFENDANTS’
14                                                    MOTION TO EXCLUDE PLAINTIFF’S
       WAL-MART STORES, INC.; WALMART                 UNTIMELY-DISCLOSED PAST
15     INC. d/b/a WALMART #2593; DOES 1               MEDICAL DAMAGES AND LOST
       through 100 and ROE CORPORATIONS 1             WAGES, EARNING CAPACITY AND
16     through 100, inclusive,                        FUTURE DAMAGES CLAIMS [ECF
17                                                    Doc. 45]
                             Defendants.
                                                      (FIRST REQUEST)
18
             IT IS HEREBY STIPULATED by and between Plaintiff LILIA JARRELL (“Plaintiff”),
19
20   by and through her counsel of record, FARHAN R. NAQVI, ESQ. and PAUL G. ALBRIGHT,

21   ESQ. of NAQVI INJURY LAW, and Defendants WAL-MART STORES, INC.; WALMART
22
     INC. d/b/a WALMART #2593, by and through their counsel of record, TIMOTHY D. KUHLS,
23
     ESQ. of PHILLIPS, SPALLAS & ANGSTADT LLC, that Plaintiff be granted an extension of
24
     time in which to file a responsive pleading to Defendants Wal-Mart Stores, Inc. and Walmart,
25
26   Inc. d/b/a Walmart #2593’s Motion to Exclude Plaintiff’s Untimely-Disclosed Past Medical

27   Damages and Lost Wages, Earning Capacity and Future Damages Claims [ECF Doc. 45] filed
28
     on December 10, 2020.



                                               Page 1 of 2
     Case 2:18-cv-01219-APG-VCF Document 47 Filed 12/22/20 Page 2 of 2




             The parties stipulate that the deadline for Plaintiff’s responsive pleadings to the
 1
 2   aforementioned motions be up to and including January 25, 2021. This is the first

 3   stipulation for extension of time to file Plaintiff’s responsive pleadings to the subject motion.
 4
     The trial in this matter is currently set for April 19, 2021.
 5
       DATED this 16th of December, 2020.                 DATED this 16th of December, 2020.
 6
 7     NAQVI INJURY LAW                                   PHILLIPS, SPALLAS & ANGSTADT, LLC
       /s/ Paul G. Albright_____________                  /s/ Timothy D. Kuhls___________
 8     FARHAN R. NAQVI                                    ROBERT K. PHILLIPS
       Nevada Bar No. 8589                                Nevada Bar No. 11441
 9     PAUL G. ALBRIGHT                                   TIMOTHY D. KUHLS
10     Nevada Bar No. 14159                               Nevada Bar No. 13362
       9500 W Flamingo Road, Suite 104                    504 South Ninth Street
11     Las Vegas, Nevada 89147                            Las Vegas, Nevada 89101
       Attorneys for Plaintiff                            Attorneys for Defendants
12
13
                                             IT IS SO ORDERED:
14
15
16                                           ______________________________________
                                             UNITED STATES MAGISTRATE JUDGE,
17
18
                                                      12-22-2020
                                             DATED: ____________________________
19
20
21
22
23
24
25
26
27
28




                                                  Page 2 of 2
